DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 12/28/20.
Claims 1-23 are amended; and
Claims 1-44 are currently pending.
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.
I. Claims 1-6 and 23-28 rejected over Yoshitomi
Regarding claims 1 and 23, the Applicant initially argues that Yoshitomi fails to disclose or suggest a laser system which outputs first and second output fields that are synchronized and at different wavelengths and subsequently provides other related arguments primarily based on the initial argument because Yoshitomi’s device outputs only a single output field at a wavelength 1.5 µm (the bottom paragraph on page 10 to the top paragraph on page 12 of Remarks filed on 12/28/20).
The Examiner disagrees. Contrary to the Applicant’s arguments, Yoshitomi in FIG. 2 explicitly discloses a beam splitter 21 for splitting a portion of an output from a 1.3 µm first mode-locked laser 1 toward an optical detector 22 as a first output field and the other portion of the output as an optical feedback signal for a 1.5 µm second mode-locked laser 2 toward another optical detector 32 as a second output field. Additionally, 
II. Claims 7-22 and 29-44 rejected over Yoshitomi in view of Naoya Kuse and Yap
The Applicant has maintained the same arguments with respect to claims 1 and 23 above (the bottom paragraph on page 13 of Remarks filed on 12/28/20).
The Examiner rebuts similarly as above and the rejections to claims 7-22 and 29-44 over Yoshitomi in view of Naoya Kuse and Yap are maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 23-25 are rejected under 35 U.S.C. 102a1 as being anticipated by YOSHITOMI et al. (US PG Pub 2007/0263681 A1) (08/23/19 IDS).
Regarding claim 1, YOSHITOMI discloses a method for synchronising a repetition rate of two or more output fields of a mode-locked laser system comprising two or more mode-locked lasers (FIG. 2, [0050]-[0056]), the method comprising: providing a first mode-locked laser (1, FIG. 2); generating a first output field of the 
Regarding claim 2, YOSHITOMI discloses the first synchronising optical field is redirected into the second mode-locked laser via an output coupler (13, FIG. 2) or end mirror of the second mode-locked laser.
Regarding claim 3, YOSHITOMI discloses the first synchronising optical field is redirected into the second mode-locked laser via an intracavity element (13, FIG. 2) of the second mode-locked laser.
Regarding claim 23, YOSHITOMI discloses a repetition rate synchronised mode-locked laser system (FIG. 2, [0050]-[0056]), the system comprising: a first mode-locked laser (1, FIG. 2) that generates a first output field of the repetition rate synchronized mode-locked laser system at a first wavelength λ1 (1.3 µm); a second mode-locked laser (2, FIG. 2) that generates a second output field of the repetition rate synchronized mode-locked laser system at a second wavelength λ2 (1.5 µm), wherein the second wavelength λ2 is different from the first wavelength λ1 ([0050]); a beam splitter (21, FIG. 2) that provides a means for forming a first synchronising optical field by separating a 
Regarding claim 24, YOSHITOMI discloses the first synchronising optical field is redirected into the second mode-locked laser via an output coupler (13, FIG. 2) or end mirror of the second mode-locked laser.
Regarding claim 25, YOSHITOMI discloses the first synchronising optical field is redirected into the second mode-locked laser via an intracavity element (13, FIG. 2) of the second mode-locked laser.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHITOMI et al.
Regarding claims 4-5 and 26-27, YOSHITOMI has disclosed the method and the mode-locked laser system outlined in the rejections to claims 1 and 23 above except the first and second output fields are linearly polarised. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second mode-locked lasers with linearly polarised first and second output fields in order to obtain first and second output fields with uniform output polarization since modifying a mode-locked laser with a polarization element to achieve a linearly polarised output field only involves routine skill in the art.
Regarding claims 6 and 28, YOSHITOMI discloses a polarisation of the first synchronising optical field is the same as the polarisation as the first output field of the first mode-locked laser (the beam splitter 21 does not change polarisation of the first output field and therefore the synchronising optical field has the same polarisation as the first output field).

Claims 7-8 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHITOMI et al. and NAOYA KUSE et al. (08/23/19 IDS).
Regarding claims 7 and 29, YOSHITOMI has disclosed the method and the mode-locked laser system outlined in the rejections to claims 1 and 23 above except redirecting the first synchronising optical field further comprises varying the polarisation 
Regarding claim 8, YOSHITOMI, as modified, discloses varying the polarisation of the first synchronising optical field comprises rotating the polarisation of the first synchronising optical field through 90 degree (via the QWP/HWP, FIG. 1 of NAOYA).
Regarding claim 30, YOSHITOMI, as modified, discloses the waveplate comprises a half-wave plate (HWP, FIG. 1 of NAOYA).

Claims 9-13, 16-20, 31-35, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHITOMI et al. in view of Yap et al. (US PG Pub 2003/0197917 A1).
Regarding claims 9, 16, 31, and 38, YOSHITOMI has disclosed the method and the mode-locked laser system outlined in the rejections to claims 1 and 23 above except one or more additional beam splitters that provide a means for forming one or more 
Regarding claims 10, 17, 32, and 39, YOSHITOMI, as modified, discloses one or more beam steering optics (additional 29/30 of YOSHITOMI) that provide a means for redirecting the one or more additional synchronising optical fields to form an optical feedback signal for one or more additional mode-locked lasers.
Regarding claims 11, 19, 33, and 40, YOSHITOMI, as modified, discloses one or more additional synchronising optical fields are redirected into the one or more additional mode-locked lasers via an output coupler (13 of the additional mode-locked lasers) or end mirror of the one or more additional mode-locked lasers.
Regarding claims 12, 20, 34, and 41, YOSHITOMI, as modified, discloses one or more additional synchronising optical fields are redirected into the one or more 
Regarding claims 13, 18, 35, and 42, YOSHITOMI, as modified, discloses a polarisation of the one or more additional synchronising optical fields is the same as the polarisation of the first output field of the first mode-locked laser (the additional beam splitter 21 does not change polarisation of the first output field and therefore the one or more synchronising optical fields has the same polarisation as the first output field).

Claims 14-15, 21-22, 36-37, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHITOMI et al. and Yap et al. as applied to claims 13, 18, 35, and 42 above, and further in view of NAOYA KUSE et al.
Regarding claims 14, 21, 36, and 43, the combination has disclosed the method and the mode-locked laser system outlined in the rejections to claims 13, 18, 35, and 42 above except one or more additional waveplates that provide a means for varying the polarisation of the one or more additional synchronising optical fields, or one or more additional waveplates that provide a means for varying the polarisation of the nth synchronising optical fields. NAOYA discloses a similar passive synchronization of repetition between two mode-locked Yb-doped fiber lasers (FIG. 1), wherein a polarization of a first synchronising optical field is varied by a QWP and a HWP (FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/the mode-locked laser system of the combination with a waveplate for varying of the one or more additional synchronising optical fields as taught by NAOYA in order to obtain desired polarization 
Regarding claims 15 and 22, YOSHITOMI, as modified, discloses varying the polarisation of the first synchronising optical field comprises rotating the polarisation of the first synchronising optical field through 90 degree (via the QWP/HWP, FIG. 1 of NAOYA).
Regarding claims 37 and 44, YOSHITOMI, as modified, discloses the one or more additional waveplates comprise half-wave plates (HWP, FIG. 1 of NAOYA).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828